Citation Nr: 0823769	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is entitled to a "kicker" (or increase) 
of Montgomery GI Bill basic educational assistance benefits 
pursuant to 38 C.F.R. § 21.7136(g) for service in the 
Selected Reserve.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1998 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the veteran submitted a copy of DA Form 5435-
1-R ("Statement of Understanding the Selected Reserve 
Montgomery GI Bill Kicker Program") that was signed and 
dated in March 2005.  In May 2005, the RO denied the 
veteran's claim for Chapter 1606 "kicker" benefits on the 
basis that the Department of Defense (DOD) had not verified 
that the veteran was eligible for such benefits.  The veteran 
appealed, asserting that he was eligible for the "kicker" 
benefit for the period from April 2004, the date he joined 
the Arizona National Guard, through May 2005, the date he 
completed school.  See Notice of Disagreement received 
October 27, 2005; see also NGB Form 594-1 ("Simultaneous 
Membership Program Agreement - Army National Guard").  

A review of the veteran's education file reflects that he was 
in receipt of Chapter 30 educational assistance benefits for 
the period from April 2004 through May 2005.  Pursuant to 
section 21.7136(g) of Title 38 of the Code of Federal 
Regulations, veterans are entitled to an increased benefit 
("kicker") in Chapter 30 basic educational assistance rates 
for service in the Selected Reserve.  10 U.S.C.A. 
§ 16131(i)(2) (West 2002); 38 C.F.R. § 21.7136(g) (2007).  In 
order to warrant entitlement to the "kicker" benefit, the 
veteran must (1) establish eligibility for Chapter 30 
educational assistance benefits under §§ 21.7042(a), 21.7045, 
or 21.7080; and (2) meet the criteria of § 21.7540(a)(1) with 
respect to service in the Selected Reserve.  38 C.F.R. 
§ 21.7136(g).  Additionally, the Secretary of the military 
department will set an amount of the "kicker" not to exceed 
$350 per month for individuals pursuing full-time training.  
Id.  

In the present case, the evidence demonstrates that the 
veteran is entitled to Chapter 30 benefits pursuant to 
38 C.F.R. § 21.7042(a).  However, it is not clear from the 
record whether he meets the criteria of § 21.7540(a)(1).  
Initially, the Board notes that it must rely on the DOD for 
information regarding eligibility.  38 C.F.R. § 21.7540(a) 
(2007).  The only Chapter 1606 information from the DOD is 
dated prior to April 2004, the date the veteran asserts he 
became eligible for educational assistance benefits under 
Chapter 1606.  See Chapter 1606 DOD Data Record dated 
February 4, 2002.  Following receipt of the veteran's claim 
for "kicker" benefits in April 2005, it appears that the RO 
attempted to contact the DOD; however, no response was 
received.  See VA Email dated May 20, 2005.

VA's system is uniquely pro-claimant.  Under these 
circumstances, VA should ensure that claimants have a fair 
opportunity to present arguments and evidence in support of 
their claims.  Moreover, VA, when possible, should aid 
claimants in obtaining information that is in the custody of 
Federal agencies or departments.  See, e.g., 38 C.F.R. 
§ 3.159 (2007).  With such principles in mind, the Board 
concludes that further efforts are needed to obtain 
verification from the DOD as to the veteran's Chapter 1606 
eligibility, including eligibility for a "kicker" benefit 
pursuant to 38 C.F.R. § 21.7136(g).  In this regard, there is 
no indication in the claims file that this information is 
unavailable; rather, it appears that there was no response.  
Thus, another request is necessary.  All efforts to obtain 
the veteran's Chapter 1606 DOD information should be 
documented, including all responses from the DOD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the DOD to obtain information 
about the veteran's Chapter 1606 
eligibility, including whether he meets 
the criteria of 38 C.F.R. § 21.7540(a)(1), 
the effective date(s) of any Chapter 1606 
entitlement, and whether he is entitled to 
a "kicker" benefit.  All efforts should 
be documented in the claims file and a 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




